COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Senior Judge Cole
Argued at Richmond, Virginia


EUGENE ARTHUR PORTER, JR.

v.            Record No. 0757-95-2              OPINION
                                        BY JUDGE JOSEPH E. BAKER
COMMONWEALTH OF VIRGINIA                      MAY 28, 1996


             FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                       W. Park Lemmond, Jr., Judge
              Reginald M. Barley for appellant.

              H. Elizabeth Shaffer, Assistant Attorney
              General (James S. Gilmore, III, Attorney
              General, on brief), for appellee.



         Eugene Arthur Porter, Jr. (appellant) appeals from his bench

trial first degree murder conviction by the Circuit Court of the

City of Hopewell (trial court).      Appellant contends that the

trial court lacked jurisdiction over him because in a transfer

hearing held in the Juvenile and Domestic Relations District

Court (J&D court) the detention order recited that:
          The Court finds that the evidence presented
          at the transfer hearing was insufficient to
          establish probable cause to believe that the
          juvenile committed the alleged delinquent
          act, and therefore the case is retained in
                                                1
          this Court for trial at a later date.

For the reasons that follow, we affirm.




     1
     The order further directed that appellant "be detained in an
appropriate secure juvenile detention facility."
     The record discloses the following procedures and findings:

     On December 15, 1993, a petition was issued in the J&D court

against appellant, then seventeen years old, charging him with

murder.

     On December 17, 1993, pursuant to Code § 16.1-269 (since

repealed), the Commonwealth moved to transfer the case to the

circuit court for trial of appellant as an adult.   A transfer

hearing was held in the J&D court on February 4, 1994.   That

court denied the Commonwealth's motion, finding that "the

evidence presented at the transfer hearing was insufficient to

establish probable cause to believe that the juvenile committed

the alleged delinquent act, and therefore, the case is retained

in this Court for trial at a later date."   On February 25, 1994,

the Commonwealth, pursuant to former Code § 16.1-269(E), filed a

notice of removal in the circuit court.
     On April 13, 1994, appellant filed a motion to dismiss in

response to the Commonwealth's notice of removal, claiming that

the circuit court lacked jurisdiction (1) "to review the issue of

transfer since no decision on such issue was made by [the J&D

court]" and (2) "to determine the issue of probable cause since

such determination lies within the exclusive original

jurisdiction of the appropriate [J&D] court."   After a hearing on

the Commonwealth's motion to remove the case and upon appellant's

motion to dismiss the proceedings, the circuit court held that

the requirements of former Code § 16.1-269(E) had been satisfied




                              - 2 -
and authorized the Commonwealth to seek an indictment against

appellant.

     On April 20, 1994, appellant was indicted for murder.

     On July 29, 1994, appellant filed an application for a writ

of prohibition with this Court alleging that the circuit court

lacked jurisdiction to permit the Commonwealth to seek an

indictment because the J&D court had failed to find probable

cause.   This Court denied the application, stating that "the

relief sought [was] not cognizable for review by a petition for

writ of prohibition."
     On November 9, 1994, appellant was tried and convicted.

     The issue appellant raises on appeal is not entirely

consistent with the finding of the J&D court.   The hearing held

in that court was a transfer hearing, not a preliminary hearing

to determine probable cause of guilt.   Former Code § 16.1-269

provided a vehicle by which the J&D court may hold a hearing for

the sole purpose of determining whether a juvenile charged with a

crime should be retained in the J&D court for trial or

transferred to the circuit court for criminal proceedings as if

the juvenile were an adult.   That vehicle was appropriately

referred to as a "transfer hearing," and the finding made there

did not determine guilt or innocence, only whether the case

should be transferred to the circuit court or retained in the J&D

court for trial.

     When the J&D court denied the motion to transfer and ordered




                               - 3 -
that the juvenile's case be retained in that court, subsection

(E) of former Code § 16.1-269 provided the Commonwealth with a

method of review by the circuit court of the J&D court's

decision.   That subsection provided that in such cases, when the

attorney for the Commonwealth "deems it to be in the public

interest," the Commonwealth may seek a removal of the case to the

proper circuit court.   After notice as provided in former Code

§ 16.1-269(E), the circuit court must then
          within a reasonable period of time after
          receipt of the case from the juvenile court,
          (i) examine all such papers, reports and
          orders and (ii) conduct a hearing to take
          further evidence on the issue of transfer, to
          determine if there has been compliance with
          this section, but without redetermining
          whether the juvenile court had sufficient
          evidence to find probable cause, and enter an
          order either remanding the case to the
          juvenile court or advising the attorney for
          the Commonwealth that he may seek an
          indictment.

The record before us discloses that the transfer hearing and

review thereof were conducted in accordance with the requirements

of former Code § 16.1-269.

     The issue as stated by appellant fails to recognize that the

hearing in the J&D court was for the purpose of determining

whether a transfer of the case should be made.   The J&D court

ruled that the case should be retained.   While the J&D court

cited a lack of "probable cause" as the basis for denying the

Commonwealth's motion to transfer appellant's case, the record

makes clear that the J&D court concluded that the Commonwealth




                               - 4 -
had failed to demonstrate probable cause or cause to justify a

transfer under former Code § 16.1-269.    If the J&D court had, in

fact, found probable cause lacking against appellant, it would

not have retained the case for trial at a later date; rather, it

would have dismissed the charge against appellant outright.   On

the issue whether proper procedure was followed in transferring

the case to the circuit court, it is clear that no constitutional

or statutory right has been abridged.    Appellant was accorded all

rights and protections required by law.
     For the reasons stated, the judgment of the trial court is

affirmed.

                                                          Affirmed.




                              - 5 -